PER CURIAM.
We agree with the learned judge at special term in his conclusion that chapter 664 of the Laws of 1892 is unconstitutional, for the reasons set forth in his opinion. In saying that the power of taxation includes the power to recognize claims against the state or its subdivisions founded only in equity and justice, but not in gratitude or charity, we do not understand Mr. Justice BROWN to deny that the state may manifest its gratitude for actual military or other public service by the imposition of taxes for the benefit of those who have rendered such service, or of persons dependent upon them; but that he refers to cases of gratuity pure and simple, where no moral, ethical, or honorary obligation exists. In this view, we affirm the judgment upon the opinion of the court below.
Judgment affirmed, with costs.